Citation Nr: 1302811	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  10-09 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for nerve pains (also claimed as sciatic nerve pain) and, if so, whether service connection is warranted.

2.  Entitlement to service connection for herniated disc at the L4-L5 level with status post surgical changes at L5-S1 (lumbar spine disability).

3.  Entitlement to an increased rating for the residuals of a right elbow avulsion fracture, currently evaluated as 10 percent disabling.

4.  Entitlement to an initial rating higher than 10 percent for the residuals of right hand strain, status post fracture (major).  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Adrian D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 1991 and from July 1993 to February 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In support of his claim, the Veteran testified at a hearing at the RO in October 2012 before the undersigned Veterans Law Judge of the Board.

In April 2009, the RO reopened the claim for service connection for nerve pains, because it was determined new and material evidence had been submitted, but then ultimately denied this claim on its underlying merits (i.e., on a de novo basis).  

Regarding the RO's decision to reopen the claim for nerve pains, so, too, must the Board make this threshold preliminary determination of whether there is new and material evidence concerning this claim, irrespective of what the RO determined, because this initial determination affects the Board's jurisdiction to proceed further and adjudicate this claim on its underlying merits.  If there is no new and material evidence concerning this claim that is where the analysis must end, regardless of what the RO concluded, because further Board analysis of this claim is neither required nor permitted.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92 (March 4, 1992).  Conversely, if there is new and material evidence, the Board must reopen this claim, like the RO did, and review its former disposition.  38 U.S.C.A. § 5108.

For reasons and bases that will be discussed, the Board agrees with the RO's determination that there is new and material evidence to reopen the claim for nerve pains.  The reopened claim of entitlement to service connection for this disability will be addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC

An April 2012 rating decision established service connection for the residuals of right hand strain, status post fracture and assigned a 10 percent rating effective from July 6, 2010.  The rating decision also denied an increased rating for the residuals of right elbow avulsion fracture.  In May 2012, the Veteran provided a timely notice of disagreement as to the assigned ratings in the April 2012  rating decision.  See Manlincon v. West, 12 Vet. App. 238 (1999) (The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action).  Therefore, the Board finds the issues for appellate review are more appropriately addressed as listed on the title page of this decision and that the issues not shown to have been addressed in a statement of the case must be remanded for appropriate development.

As explained below, the claim of service connection for a lumbar spine disability will also be remanded to the RO via the AMC.





FINDINGS OF FACT

1.  In an unappealed April 2004 rating action, the RO denied service connection for nerve pains; the April 2004 rating action is the last final denial decision as to this issue on any basis before the present attempt to reopen the claim. 

2.  The evidence received since the April 2004 decision is new and raises a reasonable possibility of substantiating the underlying claim for service connection. 


CONCLUSIONS OF LAW

1.  The April 2004 decision denying service connection for nerve pains is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2012). 

2.  The evidence received since the April 2004 rating action is new and material, and the claim for nerve pains is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

The VCAA, among other things, clarified and enhanced VA duties to notify and assist this Veteran in substantiating his claim for VA benefits.  The VCAA is codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and the implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

In this decision, however, the Board is reopening the claim on the basis of new and material evidence.  So there is no need to discuss whether there has been sufficient VCAA notice to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006), including insofar as apprising the Veteran of the specific reasons this claim was previously denied so he would have the opportunity to respond by providing evidence that would overcome these prior deficiencies.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006), wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  This claim is being reopened, regardless.  So even were the Board to assume for the sake of argument that he did not receive the type of notice contemplated by Kent, this failure still ultimately would be inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has this evidentiary burden of proof of explaining why a VCAA notice error in timing or content is unduly prejudicial, meaning outcome determinative of the claim). 

Moreover, the Board is temporarily deferring consideration of whether there has been compliance with the other notice-and-duty-to-assist provisions of the VCAA pending completion of the additional development of this claim on remand.

II.  Reopening of the Claim for Service Connection for Nerve Pains

The RO originally denied the claim of service connection for nerve pains in April 2004 on the basis that such condition was not incurred in or caused by service. The Veteran did not appeal this decision and it is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103. 

In March 2008, the Veteran filed a claim, seeking to reopen the matter.  Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board does not have jurisdiction to consider a claim which has been previously adjudicated unless new and material evidence is present, and, before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

A previously and finally denied claim may be reopened by the submission of new and material evidence.  38 C.F.R. § 3.156(a).  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992). 

Since the April 2004 rating decision, newly-received evidence includes a private medical opinion dated in June 2010 in which the physician concluded that the Veteran's current back and leg problems had their onset during service, and thus, were related to military service.  Such evidence is new, in the sense that it was not of record when the RO last adjudicated the claim. 

As referred to above, the claim was essentially denied because the evidence indicated that his claimed disability was a component of dysthymic and psychological problems.  The Court issued a decision stating that new evidence would be considered to be material if it resolved any element that was previously not shown.  Shade v. Shinseki, 24 Vet App 110 (2010).  Thus, the June 2010 private medical opinion is also material because it addresses the fundamental requirements for service connection-namely, evidence of current diagnoses and of a possible correlation to military service-evidence that was not of record at the time of the prior final decision in April 2004.  Per Shade, this new evidence is also material, and thus sufficient, to reopen the previously denied claim. 

Since new and material evidence has been received, the claim for service connection for nerve pains is reopened.  The Board notes however that "[t]his does not mean that the claim will be allowed, just that the case will be reopened and [that] the new evidence will be considered in the context of all other evidence for a new determination of the issue."  Smith v. Derwinski, 1 Vet. App. 178, 180 (1991).  Accordingly, the matter is addressed further in the Remand portion of the decision. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for nerve pains is reopened, and to this extent only the claim is granted.


REMAND

In light of the Board's finding that the previously denied claim for service connection for nerve pains is reopened, the underlying issue must be considered on the merits.  Before this can be accomplished, however, additional evidentiary development is necessary.  The Veteran is also seeking service connection for a lumbar spine disability.

At the October 2012 personal hearing, the Veteran's representative pointed out that the claims file does not contain any service treatment records (STRs) from the Veteran's first period of active duty service from May 1987 to February 1995.  A review of the record confirms this and there is no explanation as to their unavailability.  These records are important, in that, the Veteran claims that he sustained injuries during this period of service.  Therefore, the RO/AMC should make another attempt to obtain these records and if they are still unavailable, the RO needs to notify the Veteran as to the steps that were taken to obtain them and an explanation as to the reason(s) they are unavailable.  

As noted above, the Veteran has submitted a timely notice of disagreement from the April 2012 rating decision as to issues of entitlement to an initial rating higher than 10 percent for the residuals of right hand strain and an increased rating for the residuals of a right elbow avulsion fracture, currently evaluated as 10 percent disabling.  Therefore, these matters must be remanded for the issuance of a statement of the case.  See Manlincon, 12 Vet. App. 238. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the case as to the issues of entitlement to a rating in excess of 10 percent for right hand strain and for the residuals of a right elbow avulsion fracture.  The Veteran and his representative should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review.  The requisite period of time for a response should be allowed.

2.  Appropriate efforts must be taken to obtain the STRs from the Veteran's first period of service from May 1987 to May 1991.  All attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified in accordance with the regulatory provisions of 38 C.F.R. § 3.159 as to any unsuccessful efforts to obtain evidence and provided an opportunity to obtain and submit those records for VA review.

3.  After completion of the above and any additional development deemed necessary (to include consideration of addendums medical opinions), the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


